Per Curiam.
The defendant tenant is appealing the judgment of immediate possession rendered by the trial court in favor of the plaintiff landlord.
The sole question before us is whether the trial court erred in finding that the defendant’s failure to pay *325any increases in real estate taxes constituted wilfull or gross negligence.
The trial court filed a complete and legally sound memorandum of decision which incorporated the facts found and drew legal conclusions in conformity with applicable law. The trial court’s decision so completely articulates the issues involved and so adequately explains the legal basis for its conclusions that it may be referred to for a detailed discussion of the facts and applicable law. See Faith Center, Inc. v. Hartford, 192 Conn. 434, 436, 472 A.2d 16, cert. denied, 469 U.S. 1018, 105 S. Ct. 432, 83 L. Ed. 2d 359 (1984); Hinchliffe v. American Motors Corporation, 192 Conn. 252, 253, 470 A.2d 1216 (1984); Cantor v. Department of Income Maintenance, 12 Conn. App. 435, 438, 531 A.2d 606 (1987).
Accordingly, the trial court’s memorandum of decision reported in Haddad v. Francis, 40 Conn. Sup. 567, 537 A.2d 174 (1986), should be referred to for a detailed discussion of the facts and legal conclusions in the case.
There is no error.